Citation Nr: 0729229	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  04-29 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Basic eligibility for non-service connected pension benefits. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The appellant served on active duty from July 24, 1953 to 
August 18, 1953.  

This appeal arises from a January 2004 administration 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  The appellant served in the United States Marine Corps 
from July 24, 1953 to August 18, 1953, a period of less than 
90 days.  

2.  The appellant was not discharged or released from service 
for a service connected disability or had at the time of 
service separation a service-connected disability.  


CONCLUSION OF LAW

Basic eligibility for entitlement to pension benefits is 
precluded by law.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§§ 3.3, 3.314 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As to VA's duty to notify and assist the appellant with his 
claim for non-service-connected pension benefits, it was held 
in Manning v. Principi, 16 Vet. App. 534 (2002), that the 
VA's expanded duties to notify claimants has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  
Similarly, VA's General Counsel has held that VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim, or to assist the veteran 
in developing evidence to substantiate a claim, where  that 
claim cannot be substantiated because there is no legal  
basis for the claim or because undisputed facts render the  
claimant ineligible for the claimed benefit.  See VAOGCPREC 
5-2004.  

Under the law, pension is payable to a veteran who served in  
the active military, naval, or air service for ninety (90) 
days or more during a period of war.  The service 
requirements of the statute may be met if the veteran served 
ninety days or more during period of war, or during a period 
of war was discharged or released from service for a service-
connected disability.  38 U.S.C.A. § 1521 (West 2002).  

The veteran's DD Form 214 indicates he served in the United 
States Marine Corps from July 24, 1953 to August 18, 1953.  
While the veteran served during a period of war, as defined 
by 38 C.F.R. § 3.2(e) as the Korean Conflict, which is 
designated as dating from June 27, 1950 to January 31, 1955, 
he served for a period of less than 90 days.  

The veteran asserts and testified in June 2007 that he was 
injured in service and that he should have been given a 
disability discharge.  

In these circumstances, to be eligible for pension benefits 
the evidence must demonstrate the veteran was discharged or 
released from the service for a service-connected disability.  
Claims based on service of less than 90 days may require a 
determination as to whether the veteran was discharged or 
released due to service connected disability or at the time 
of his separation it is shown by official records, which in 
medical judgment would have warranted a discharge for 
disability.  38 C.F.R. § 3.314 (2006).  

The Board reviewed the official service records to determine 
if the veteran had a service connected disability which would 
have warranted a disability discharge.  On July 24, 1953 a 
service enlistment examination was conducted.  It noted an 
acquired deformity of the left arm.  Two days after the 
appellant entered the service, on July 28, 1953, service 
medical records noted the veteran had arm pain.  The veteran 
had fractured his left elbow in 1937.  Physical Examination 
revealed lateral bowing of the arm at the elbow.  He was 
referred for a Medical Board.  An August 1953 Report of 
Medical Survey indicated the veteran did not meet the 
standards for enlistment because of an incomplete dislocation 
of the elbow joint.  X-rays revealed underdevelopment of the 
lateral humeral condyle and dislocation of the head of the 
radius.  In the opinion of the Medical Board the disability 
had existed prior to enlistment in the service and had not 
been aggravated in service.  

The official service records do not demonstrate the veteran 
had a disability that was incurred or aggravated in service.  
The veteran had a pre-existing disorder which was noted at 
service enlistment.  It was symptomatic within two days of 
the appellant's service entrance.  There is nothing in the 
service records which notes any injuries or aggravation of 
the pre-existing disorder of the left elbow and arm.  The 
Board has reviewed the veteran's statements made in 
conjunction with his earlier claims for service connection 
for a head injury contained in the May 1956 VA examination 
report.  The regulations are clear that service connected 
disability must be shown by the official service records.  
The statements and testimony of the veteran are not 
sufficient to demonstrate he had a service-connected 
disability at the time of his separation from the service.  

Where the law and not the facts are dispositive, the claim 
must be denied because of lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  As the appellant 
he does not have at least 90 days of qualifying service and 
the official service records do not demonstrate the veteran 
had a service connected disability which would have warranted 
discharge for disability, the appellant does not have basic 
eligibility for VA pension  benefits, his claim must be 
denied on that basis.  


ORDER

Non-service-connected pension benefits are denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


